 


110 HR 2982 IH: To require the National Park Service to make necessary safety improvements to the Statue of Liberty and to fully reopen the Statue to the public.
U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2982 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2007 
Mr. Weiner introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To require the National Park Service to make necessary safety improvements to the Statue of Liberty and to fully reopen the Statue to the public. 
 
 
1.Safety improvements required 
(a)Short titleThis section may be cited as the Save the Statue of Liberty Act. 
(b)Requirement for Safety ImprovementsNot later than September 11, 2007, the Secretary of the Interior, acting through the National Park Service and using funds available to the Secretary for this purpose, shall commence necessary safety and other related improvements to the Statue of Liberty so that it may be fully reopened to the public to provide the same access as before September 11, 2001. 
 
